DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 19, 2021, has been entered.
 
Response to Arguments
	Applicant’s arguments are moot in view of the new prior art set forth as necessitated by Applicant’s amendments to the claims.  The previous rejections are withdrawn in view of the amendments to the claims.

Status of the Claims
	Claims 1, 3, 4, 6, 9, 10, 12-17, 20-22, and 26-29 are pending and examined.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 3, 4, 6, 9, 10, 12-17, 20-22, and 26-29 are rejected under 35 U.S.C. 103 as being unpatentable over Langella et al., (WO2017/032739) (priority August 21, 2015), in view of Syer et al., “Environmental and NSAID-Enteropathy: Dysbiosis as a Common Factor,” Curr Gastroenterol Rep (2014) 16:377, and in view of Kåss (US2017/0258867 (filed August 26, 2014), and in view of Mani et al., (US2015/0258151).
Langella teaches dysbiosis is involved in many pathologies, including inflammatory bowel disease. Dysbiosis is often seen as an actor of intestinal inflammation. See p1-2.  Langella teaches a method of administering at least one agent, including an AhR agonist to treat and prevent inflammatory bowel disease. See p2.  Inflammatory bowel disease is defined to include Crohn disease colitis, food hypersensitivity, allergic and dietetic gastroenteritis, and many other conditions. See p3.  Agonists of the AhR include indole, indole 3-acetate, and others. See p6, line 3.  Pharmaceutical compositions can be administered by oral, sublingual, SQ, IM, IV, transdermal, local or rectal, and the active agent may be administered alone or as a mixture.  See p11, lines 31-34.  This is interpreted to mean isolated. The subject includes a mammal, which is preferably a human. See p3, line 9.  Langella teaches dosages will need to be adjusted based on the subject and explains the specific mechanism of action required to treat a claimed condition.  As such, a POSA would be able to optimize a dosage. See M.P.E.P. § 2144.05.
Langella does not teach NSAID co-administration.
Syer teaches “Correction of the dysbiosis that is central to the intestinal tissue injury and dysfunction observed in environmental and nonsteroidal anti-inflammatory drug (NSAID)-induced enteropathies is a logical approach to bringing about restoration of intestinal M.P.E.P. § 2111.04.  
Kåss teaches treating and prevention an inflammatory disease, including inflammatory bowel disease (prior art claim 2), by administering a GnRH antagonist.  The GnRH antagonist is selected from a group including indole. See prior art claims 26 and 37.  An additional active agent for administration is an NSAID. See prior art claims 19 and 24.   The NSAID includes examples, such as naproxen, piroxicam, diclofenac, and others. See par. 126.  An NSAID is claimed to be used to treat a condition listed in claims 2-9.  These claims include an inflammatory bowel disease.  While the examples provided of specific NSAIDs are for treating RA, the list would be interpreted as exhaustive and limited and would be immediately envisaged by a POSA. 
Finally, Mani teaches Mani teaches treating or preventing gut barrier dysfunction by administering a bacterium that produce an indole or an indole metabolite. See prior art claim 1.  Further, the subject can be at risk for dysbiosis, including as a result of another medication. See prior art claim 6.   Preferably, the bacterium can be administered orally to a subject. See par. 32.  Further, the compound can be a bacterial product or food substance that is derived from tryptophan or from an indole base.  The bacterium can produce indole or indole metabolites. See par. 40.  Methods to determine tryptophan metabolites particularly indoles are available. See par. 42.  Further, mice taking indomethacin are more susceptible to toxic injuries to the gut. See par. 17 and Examples 1-3, among others.  Indole played a role in intestinal barrier protection and suggesting a crucial role in intestinal barrier function. See par. 111.  Indole is 
With regard to claims 13 and 14, Applicant is claiming a “wherein” clause.  However, the claimed NSAIDs are taught by the cited prior art.  Further, the reduction of inflammation generally appears to be a motivation for administration of an NSAID.  This would appear to be both motivated and accomplished by the cited prior art.  
It would have been prima facie obvious to a person of ordinary skill in the art prior to the filing of the instant application to arrive at the claimed methods in view of Langella, Syer, Kåss, and Mani.  One would be motivated to administer indole as an isolated compound because this is what Langella teaches.  Further, Syer teaches that treating dysbiosis is logical in a subject with NSAID-induced enteropathy.  Langella teaches that dysbiosis is involved in inflammatory bowel disease and is often viewed as an actor of intestinal inflammation.  Moreover, Kåss explicitly teaches treating inflammatory bowel disease by administering indole in combination with a second active agent, including an NSAID.  NSAIDs used as examples for treating RA include those claimed and RA is listed among a limited list of conditions with inflammatory bowel disease in the claims.  Thus, there are two reasons to co-administer an NSAID with indole. A first reason is to prevent indomethacin induced injury to the gut, e.g.  A second reason is to treat the condition itself.  Overall, a POSA would have a reasonable and predictable expectation of success in administering indole to treat IBS and dysbiosis that is associated therewith, and in addition, a POSA would be motivated to co-administer an NSAID.  One would do so because an NSAID is known to cause dysbiosis that can be prevented and treated with indole, but it is also 
As such, no claim is allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED D BARSKY whose telephone number is (571)272-2795.  The examiner can normally be reached on 9-5 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JARED BARSKY/Primary Examiner, Art Unit 1628